2018 IL App (2d) 160207 

                                  No. 2-16-0207

                            Opinion filed May 15, 2018 

______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of McHenry County.
                                       )
      Plaintiff-Appellee,	             )
                                       )
v. 	                                   ) No. 12-CF-1122
                                       )
MICHAEL G. TATERA,                     ) Honorable
                                       ) Sharon L. Prather,

      Defendant-Appellant.             ) Judge, Presiding.

______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Presiding Justice Hudson and Justice Jorgensen concurred in the judgment and opinion.

                                             OPINION

¶1     Following a brief jury trial in the circuit court of McHenry County, defendant, Michael

G. Tatera, was convicted of the offense of aggravated driving under the influence of alcohol

(DUI) (625 ILCS 5/11-501(a)(2), (d)(1)(A) (West 2012)), and he was sentenced to an eight-year

term of imprisonment. Defendant appeals, arguing that (1) the evidence was insufficient to

convict him of the offense beyond a reasonable doubt, (2) the trial court erred in allowing the

jury to view a part of the video of defendant’s arrest that depicted an improperly conducted field

sobriety test, (3) the State shifted the burden of proof in its rebuttal closing argument, and (4) the

trial court improperly used a double enhancement in fashioning his sentence. We affirm.
2018 IL App (2d) 160207


¶2                                       I. BACKGROUND

¶3      We summarize the pertinent facts appearing in the record. Officer Rich Kresen of the

Spring Grove Police Department, the sole witness presented at trial, testified that, on October 6,

2012, at about 8:57 p.m., he was on duty in a marked police car. The car’s video-recording

system was on and operating.           The audio-recording system was partially working; the

microphone inside the cabin of the car was fully working, but Kresen’s body microphone was

not functioning. Kresen’s car was parked on the side of the road, facing east, at the intersection

of Main Street and Blivin Road in Spring Grove. At that time, Blivin Road was completely

blocked due to a large hole that opened in the westbound lane. The blockade of Blivin Road

extended from Main Street to Lorraine Street.           A number of orange and white reflective

barricades had been erected around the hole, along with barricades marked with signs indicating

“road closed to through traffic.”

¶4      At 8:57 p.m., Kresen observed a car traveling west on Blivin Road, through the blocked

portion of the road. As the car approached, Kresen observed it exit the westbound lane into the

eastbound lane to avoid the large hole and its surrounding barricades. Kresen testified that the

car did not strike any of the barricades or cones that had been emplaced. Once the car reached

the corner of Blivin Road and Main Street, it turned right. The car came to a full stop before it

entered northbound traffic on Main Street. Kresen followed the car.

¶5      As Kresen followed the car, he did not see it weave or cross either the center line or the

fog line of the road. Kresen activated his emergency lights and shined his spotlight on the car to

indicate that it should pull over. After up to 10 seconds, the driver turned on the car’s right

signal light and pulled to the side of the road. The car did not drive into the ditch at the side of

the road; it smoothly pulled to a stop, straddling the fog line, with its right-side tires on the gravel

                                                 -2­
2018 IL App (2d) 160207


shoulder and parallel with the fog line.

¶6      Kresen identified defendant in court as the person who was driving the car. (When

Kresen made the identification, defendant, apparently in jest, pointed at one of his lawyers.)

Kresen testified that, when he approached the vehicle, he detected a moderate odor of an

alcoholic beverage. Defendant produced his Wisconsin driver’s license without any fumbling or

difficulty. Kresen asked defendant where he was going and defendant stated, “Wisconsin.”

Kresen asked defendant where he was coming from, and he again stated, “Wisconsin.” Kresen

said to defendant that his answers did not make any sense. Defendant then informed Kresen that

he was lost and was just trying to make it home. Kresen informed defendant that he was in

Illinois.

¶7      During the exchange, Kresen observed that defendant’s eyes were “glassy.” Based on

defendant’s driving through the closed road, the appearance of his eyes, and the odor of alcohol,

in light of his training and experience, Kresen suspected that defendant might be under the

influence of alcohol. Kresen asked defendant if he had had anything to drink, and defendant

denied that he had. Kresen asked defendant to get out of his car, and defendant complied. As he

exited his car, defendant did not stumble or hold onto the car. He walked to the front of Kresen’s

squad car with no apparent difficulties.

¶8      Kresen told defendant to stand with his feet together and his hands at his sides. At first,

defendant complied, but then he seemed to shrug and placed his hands in his pockets. Kresen

again directed defendant to place his hands at his sides. Kresen testified that it was a cool

October evening, and, when asked if it had been “cold,” he emphasized that it was “cool.” The

recording did not appear to show that either Kresen’s or defendant’s breath was steaming in the

night air. After being directed for the second time to place his hands at his sides, defendant

                                               -3­
2018 IL App (2d) 160207


briefly complied, again appeared to shrug, and again placed his hands in his pockets. Kresen

testified that, based on these actions, he concluded that defendant was not following his

instructions. Kresen also testified that, as this interaction in front of the squad car was taking

place, he continued to smell a moderate odor of alcohol on defendant’s breath.

¶9     Kresen testified that he sought to conduct field sobriety tests to assess defendant’s

balance and ability to follow instructions. In particular, Kresen explained, he was attempting to

have defendant perform the one-leg-stand test. Kresen explained that it simulates a divided-

attention task, such as driving a car, because the subject is required to balance on one foot while

reciting a string of numbers in a particular fashion. According to Kresen, he instructed defendant

to stand with his feet together and to place his arms at his sides. Kresen testified that defendant

did not initially follow these instructions, because he once again placed his hands in his pockets.

After another instruction to remove his hands from his pockets, Kresen then instructed defendant

to raise one foot (defendant’s choice as to which foot) about six inches with the toe pointed

forward and to count: one thousand one, one thousand two, and so on. Kresen then demonstrated

the one-leg-stand test for defendant and instructed defendant to begin.

¶ 10   Defendant asked Kresen to explain the test again. Kresen refused, telling defendant that

he was not going to explain it again. Kresen testified that he believed that defendant understood

the instructions.   At this point, defendant became visibly agitated.       Kresen testified that

defendant exclaimed, “just arrest [me],” and refused to perform any tests. At that point, Kresen

decided to arrest defendant. Kresen testified that he made the decision to arrest based on his

observation of defendant ignoring the “road closed” signs and driving through a dangerous

portion of Blivin Road, defendant’s failure to immediately pull over when Kresen activated his

flashing lights, defendant’s apparent confusion upon the initial questioning, defendant’s glassy

                                               -4­
2018 IL App (2d) 160207


eyes, the odor of alcohol in the car and on defendant’s breath, defendant’s failure to follow

Kresen’s instructions, defendant’s failure and refusal to complete the field sobriety tests, and

defendant’s sudden agitation and argumentativeness when Kresen would not instruct defendant a

second time about the one-leg-stand test. When defendant became agitated, refused to perform

any tests, and exclaimed, ‘just arrest [me],” Kresen obliged and placed defendant under arrest.

Kresen handcuffed defendant.      Defendant was fully compliant with the remaining arrest

procedures.

¶ 11   Once defendant was in the car, the cabin microphone picked up defendant sighing, but

beyond that, defendant was entirely quiet. Kresen testified that defendant was taken to the police

station, where he was observed for a period of time. During that time, defendant was compliant

and quiet; he did not curse or otherwise berate Kresen or the other police officers, and defendant

did not fall asleep or ask to use a restroom. Defendant was asked to perform a breath test, but

defendant refused.

¶ 12   On cross-examination, Kresen admitted that he did not ask defendant if he had allergies

or another illness that could have potentially explained why defendant’s eyes were glassy. After

placing defendant under arrest, Kresen did not find any open containers of alcohol or any other

contraband in the car or on defendant’s person.

¶ 13   Following defendant’s arrest, he was indicted on two charges of aggravated DUI, with

count I alleging a Class X felony, because defendant had seven previous convictions of DUI, and

count II containing the same allegations but charging a Class 1 felony. Before trial, the State

nol-prossed count II.

¶ 14   At trial, after Kresen gave the testimony summarized above, a video of the arrest was

published to the jury. In the video, 21 seconds of Kresen’s administration of the horizontal gaze

                                              -5­
2018 IL App (2d) 160207


nystagmus (HGN) test was redacted. Defendant had filed a motion in limine seeking to preclude

the entirety of the HGN test on the grounds that Kresen had not properly administered the test.

The State agreed that Kresen had not properly administered the test, but it argued that the first

portion of the test should nevertheless be admitted and published to the jury because, in that first

portion, defendant was seen placing his hands in his pockets, taking them out at Kresen’s

apparent direction, and then placing them back in his pockets, at which point Kresen apparently

did not again instruct defendant to remove them. The trial court agreed that the State could show

the jury the first portion of the test to illustrate defendant’s behavior and inability to comply with

Kresen’s instructions. We note that Kresen testified generally about field sobriety tests and

never mentioned the HGN test by name or explained any of his actions in conducting the HGN

test. The trial court instructed the jury that the video was redacted because “there [was] nothing

relevant contained on that portion of the video.”

¶ 15   During the State’s rebuttal closing argument, the prosecutor remarked:

                “That’s why they have these DUI evaluations, that’s why they send these officers

       to training, because somebody’s not going to simply state ‘I’m a drunken mess, arrest

       me.’ Oh, wait a minute, he did say ‘go ahead and arrest me.’ That’s consciousness of

       guilt.

                Don’t be blinded by the defense attorney saying he was able to do this, he was

       able to do that. He didn’t show a sign here, he didn’t show a sign there. Don’t be

       blinded to the signs that he did show, the obvious signs. We don’t know how he would

       have done on the physical portion of those field sobriety tests, we don’t know what his

       breath alcohol level was, because he refused to do those things.                That’s called

       consciousness of guilt. If he wasn’t guilty, why didn’t he take the test—

                                                -6­
2018 IL App (2d) 160207


               [DEFENSE COUNSEL]: Objection, Judge, burden shifting.


               THE COURT: Overruled.


               [THE STATE]: That’s called consciousness of guilt.”


¶ 16   Later in the rebuttal closing argument, the prosecutor remarked:

               “There is one more decision, though, that you heard about, a decision that’s

       absolutely telling about his consciousness of guilt and that you can infer his

       consciousness of guilt from, and that’s that he refused a breath test at the station.

       Remember in your deliberations and use that as one of the factors that you use in finding

       the defendant guilty. Again, if he wasn’t under the influence, why didn’t [he] take that

       simple test? If he wasn’t guilty, why did he refuse field sobriety testing? He didn’t take

       that test because he was impaired. When you drink and drive to the point where you’re

       going around barricades, driving into oncoming lanes, have no idea where you are, can’t

       follow simple instructions, yell at an officer, refuse field sobriety testing, tell an officer

       ‘just arrest me’ and refuse a breath test, you combine all those factors, you’re driving

       under the influence of alcohol and that’s a crime in this state.”

The defense attorney did not object to the second set of remarks.


¶ 17   Following the argument, the jury returned a verdict of guilty. Defendant filed a timely


posttrial motion seeking a judgment notwithstanding the verdict or, in the alternative, a new trial.


The trial court denied the motion. At the sentencing hearing, defendant spoke in allocution, 


leading to a colloquy between defendant and the trial court before the trial court pronounced


sentence:


               THE DEFENDANT: Just that I’m very sorry that this case is here. That I have a

       very good support system outside. My family, my fiancée, Deborah. I intended on—I

                                                -7­
2018 IL App (2d) 160207


      worked as a co-facilitator for a Smart Group from about 2007 to 2010, which I would

      intend to be going back to doing upon release in Waukesha, Wisconsin, where I live—we

      were living.

             And I can assure the Court that this type of thing will never happen again being

      that I intend on getting married. We have a house. I intend on settling down and going

      ahead and doing that. And I am very aware of how serious this is and that it never

      happens again. Thank you.

             THE COURT: Mr. Tatera, sir, do you recognize you have a serious problem with

      alcohol?

             THE DEFENDANT: Yes. Absolutely.

             THE COURT: Do you recognize if you don’t do something about that, you’re

      never going to be able to live a normal life?

             THE DEFENDANT: Yes.

             THE COURT: Are you ready to do something about it?

             THE DEFENDANT: Absolutely.

             THE COURT: Why haven’t you done it in the past, sir?

             THE DEFENDANT: That’s why I was co-facilitating the Smart Group beyond

      having to by court order or anything by that sort, continued for three years, you know,

      before work started getting in the way of that.

             Now I realize that is something I will continue and stay in because it’s something

      where I keep it foremost in my mind that that is a problem. That’s something I can never

      go back to again.

             THE COURT: Mr. Tatera, I don’t think anybody in the courtroom [is] arguing

                                              -8­
2018 IL App (2d) 160207


          that you are a bad person.     However, every time you get behind the wheel of an

          automobile and you are drunk, you are endangering the lives of innocent people that are

          out on the highway, not only your own life, those of others who [are] out on the road at

          the same time.

                 You are extremely fortunate with as many DUIs that you have had that you have

          not killed somebody yet. Do you recognize that?

                 THE DEFENDANT: Yes, ma’am. Absolutely.

                 THE COURT: Do you recognize that your crime does in fact, sir, put others in

          danger?

                 THE DEFENDANT: Yes. Yes.

                 THE COURT: The court has considered the pre-sentence investigation. It has

          considered the facts surrounding the crime for which the Defendant is being sentenced. It

          has considered all statutory factors in aggravation and mitigation. It has considered the

          arguments of the State, the arguments of the Defense, and the statements of the

          Defendant.

                 The Court finds in aggravation Defendant’s past criminal history.          This is

          Defendant’s ninth offense for driving under the influence of alcohol.

                 [The] Court therefore is going to sentence the Defendant to a period of eight years

          Illinois Department of Corrections.”

¶ 18      Following the pronouncement of sentence, the trial court admonished defendant about his

rights:

                 “Sir, you have the right to appeal this sentence. Before you could do that, you’d

          have to file with the Court within 30 days from today’s date a notice of appeal. Or if you

                                                 -9­
2018 IL App (2d) 160207


          wish to choose to only challenge the sentence that was imposed today, you have 30 days

          from today’s date to file a motion asking the Court to reconsider your sentence. You

          would then have 30 days from the date that the Court rules on that motion to file a notice

          of appeal.

                  You are entitled to legal representation. If you were indigent and could not afford

          to hire a lawyer one would be appointed for you by the Court without cost to you to assist

          you in any motions and to assist you on appeal.

                  Also a copy of all pertinent transcripts would be made available to you without

          cost.

                  Any issues or claims of error not set forth in your motion would be deemed

          waived for purposes of appeal.”

¶ 19      Defendant did not file any further motions, but he immediately filed a timely notice of

appeal.

¶ 20                                        II. ANALYSIS

¶ 21      On appeal, defendant first challenges the sufficiency of the evidence. Next, defendant

argues that the trial court abused its discretion by allowing the jury to see a portion of the

administration of the HGN test in the arrest video. Defendant also argues that the State’s

comments during closing argument shifted the burden of proof. Finally, defendant contends that

the trial court erred in passing sentence by double-counting his previous convictions, both as a

qualifying factor for a Class X offense and as an aggravating factor to increase the length of his

sentence. We consider each contention in turn.

¶ 22                                A. Sufficiency of the Evidence



                                                 - 10 ­
2018 IL App (2d) 160207


¶ 23   Defendant first challenges the sufficiency of the evidence.         On a challenge to the

sufficiency of the evidence, the relevant question is whether, when viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the offense beyond a reasonable doubt. People v. Torruella, 2015 IL App (2d)

141001, ¶ 39. In an appeal, we do not retry the defendant or substitute our judgment for that of

the jury.   Id.   It is the province of the jury to weigh the evidence, assess the witnesses’

credibility, resolve any conflict in the evidence, and draw reasonable inferences and conclusions

from the evidence. Id. Even so, while we accord great deference to the jury’s decision whether

to credit specific testimony, the jury’s decision is not conclusive. People v. Scott, 2018 IL App

(2d) 151056, ¶ 22.

¶ 24   Defendant was convicted of DUI. To sustain a conviction of DUI, the State must prove

that a defendant was in actual physical control of a car while he or she was under the influence of

alcohol. People v. Phillips, 2015 IL App (1st) 131147, ¶ 17. In this case, defendant contests not

that he was in actual physical control of his car, only that he was under the influence of alcohol.

¶ 25   To be under the influence of alcohol, a defendant must be under the influence to a degree

that renders him or her incapable of driving safely. Id. ¶ 18. Circumstantial evidence may be

used to prove this; further, the testimony of a single, credible police officer may alone sustain a

conviction of DUI . Id.

¶ 26   In this case, Kresen personally observed defendant disregard his personal safety and the

numerous signs and barricades to drive through a portion of Blivin Road that had been closed

because of a large hole in the westbound lane of the road, the direction in which defendant was

traveling. Defendant avoided the hole by moving his car into the oncoming lane, although

defendant did not encounter an oncoming vehicle in the closed portion of Blivin Road. Once

                                               - 11 ­
2018 IL App (2d) 160207


defendant entered traffic on Main Street, Kresen observed him driving north for a brief period of

time. When Kresen activated his emergency lights, defendant hesitated for about 10 seconds

before pulling to the side of the road.

¶ 27   When Kresen approached the car and initiated the personal encounter with defendant, he

smelled a moderate odor of alcohol coming from defendant’s vehicle.            Defendant seemed

confused, giving the same answer when asked both where he was going and where he was

coming from. Kresen concluded that defendant’s responses did not make sense. Kresen also

observed that defendant’s eyes were “glassy.”

¶ 28   Kresen asked defendant to exit his car and defendant complied. Kresen subsequently

determined that defendant was unable to follow his directions. Kresen repeatedly instructed

defendant to keep his hands out of his pockets, while defendant repeatedly placed his hands into

his pockets only seconds after receiving Kresen’s instruction.           Additionally, defendant

apparently was unable to comprehend and follow Kresen’s instructions for performing the one-

leg-stand test, because he asked Kresen to repeat the instructions and then refused to complete

the one-leg-stand test or any other testing. Kresen testified that he was sure that defendant

understood the brief and simple instructions for the one-leg-stand test, and, when Kresen refused

to repeat those instructions, defendant became visibly agitated. Kresen believed that defendant

wanted to fight, and defendant calmed down only when backup officers arrived. Defendant

apparently raised his voice, refused to perform any field sobriety tests, and stated, “just arrest

me.” Defendant also refused to perform the breath test when he was at the police station. Based

on all of these factors, we hold that there was sufficient evidence for a reasonable finder of fact

to conclude beyond a reasonable doubt that defendant was under the influence of alcohol and,

therefore, guilty of the offense of DUI.

                                                - 12 ­
2018 IL App (2d) 160207


¶ 29   Defendant argues that he was able to perform a number of tasks without any problem or

indication of impairment. Because he was able to complete these tasks, defendant concludes that

the remaining evidence was so undermined as to be insufficient to support a guilty verdict. We

disagree. There is no question that defendant did not run into any barricades and was able to

complete a right turn into traffic successfully. Additionally, defendant did not weave out of his

lane while proceeding north on Main Street or cross either the center or fog line of the road.

Defendant pulled his car to the side of the road without falling into the ditch or ending at an

angle to the road. Defendant was able to exit his car unassisted, and he was not observed to

stumble or otherwise lose his balance during the encounter. Defendant points specifically to

these facts in concluding that the State’s evidence was insufficient to prove beyond a reasonable

doubt that he was under the influence of alcohol. We note, however, that the State need not have

proved that defendant was completely incapacitated by alcohol; rather, the State had to

demonstrate that defendant was impaired by alcohol only to the extent that it rendered him

incapable of driving safely. Id. ¶ 20. The fact that there is evidence supporting a defendant’s

position does not render the evidence supporting a conviction insufficient. Id. Accordingly,

although we recognize that the evidence was short of showing that defendant was completely

incapacitated by alcohol, it was nevertheless sufficient to support his conviction of DUI beyond a

reasonable doubt.

¶ 30   Defendant argues that People v. Barham, 337 Ill. App. 3d 1121 (2003), compels the

conclusion that the evidence was insufficient to prove him guilty beyond a reasonable doubt. In

Barham, the defendant had attended a political fundraiser for a state representative. Id. at 1124.

After an hour, the defendant left and went, with friends, to a bar. Id. At the bar, the defendant

consumed an undetermined number of alcoholic beverages, between two and nine. Id. There

                                              - 13 ­
2018 IL App (2d) 160207


was no testimony that anyone in the defendant’s party was intoxicated or acting erratically. Id. at

1124-25. The defendant and his passenger left the bar between 10:30 p.m. and 11 p.m. Id. at

1125.

¶ 31    At about midnight, the defendant’s car was found down an embankment, with the

passenger side of the car wrapped around a tree. Id. The civilians who discovered the accident

and who remained with the defendant at the site of the accident did not detect any odor of

alcohol on the defendant’s breath; however, the paramedic who treated the defendant at the

accident site and a responding police officer both noticed the smell of an alcoholic beverage on

the defendant’s breath. Id. at 1125-26. The defendant, at least initially, was alert and responsive

to the paramedic, who noticed that the defendant had head injuries. Id. at 1125. Upon the

paramedic’s routine questioning, the defendant admitted that he had consumed alcohol, but he

did not say how many drinks. Id. The defendant was transported to a hospital where, about two

hours after the accident was discovered, his blood was drawn. Id. at 1126. At about 2:20 a.m.,

the defendant went into respiratory failure, was intubated, and was transferred to intensive care.

Id. At about 3:30 a.m., the police officer tried to interview the defendant, but the defendant was

unresponsive. Id. The police officer ordered an involuntary blood draw, which was taken at

about 3:30 a.m. Id. The defendant’s passenger died from his injuries. Id. As is relevant here,

the defendant was convicted of reckless homicide, causing the death of his passenger by

operating a vehicle while he was under the influence of alcohol to such a degree that he was

incapable of safely driving. Id.

¶ 32    In considering whether the State had proved that the defendant was intoxicated, the

appellate court noted that there was evidence that the defendant had been drinking, but the

quantity had not been established. Id. at 1131. The appellate court also emphasized that there

                                              - 14 ­
2018 IL App (2d) 160207


was no evidence that the defendant appeared to be intoxicated or was behaving inappropriately;

additionally, there was no evidence that the defendant was driving erratically, weaving through

traffic, or unable to maintain his lane of travel. There also was no evidence that the defendant’s

eyes were glassy or bloodshot or that his speech was slurred. Id. In short, the appellate court

concluded that the evidence was insufficient to support a conviction where the only evidence was

that the defendant consumed an unknown quantity of alcohol and there was no evidence

demonstrating that the defendant’s physical and mental abilities were impaired by alcohol at the

time of the accident. Id. at 1136.

¶ 33   Barham is distinguishable. Here, Kresen directly observed defendant drive through a

barricaded portion of the roadway, leaving his lane and traveling in the oncoming lane before

entering traffic on Main Street.        Kresen also directly observed that defendant did not

immediately pull over when Kresen activated his emergency lights, but hesitated for as much as

10 seconds. Kresen also detected a moderate odor of alcohol in the cabin of defendant’s car as

well as on defendant’s breath once defendant had exited his car. Kresen testified that defendant

initially appeared to be inexplicably confused, answering that he was both coming from and

going to Wisconsin before claiming to be lost and unsure of where he was. Defendant was

unable to follow simple instructions, such as keeping his hands out of his pockets (and there was

testimony that the weather was cool, not cold; further defendant did not comment that his hands

were cold and does not argue on appeal that he kept placing his hands in his pockets due to the

coolness of the weather). Moreover, defendant became agitated and exclaimed, “just arrest me,”

when Kresen refused to repeat the instructions for the one-leg-stand test. Kresen also testified

that he was sure that defendant understood the instructions for that test in light of their simplicity



                                                - 15 ­
2018 IL App (2d) 160207


and brevity and the fact that he demonstrated the test for defendant as he was giving the

instructions.

¶ 34   In Barham, there was no evidence that the defendant exhibited any behaviors

corroborative of alcohol impairment. Here, by contrast, defendant’s driving through a barricaded

street, confusion, inability to follow directions, and agitation and combativeness were all

behaviors consistent with and indicative of alcohol impairment. Thus, unlike in Barham, there

was evidence to demonstrate that, at the time of the offense, defendant was impaired by alcohol

to such a degree as to be incapable of driving safely. 1

¶ 35   Defendant also contends that there was insufficient evidence of intoxication because no

chemical testing was performed. This overlooks the fact that defendant refused to submit to any

chemical testing, and this refusal could be used to infer defendant’s consciousness of his guilt of

the offense charged. People v. Morris, 2014 IL App (1st) 130152, ¶ 20. The fact that defendant

was under arrest when he refused the testing is of no moment: even if he could have been

compelled to submit to a blood draw, the point is that defendant was asked to submit and he

refused. His awareness that testing would show that he was above the legal limit was a valid

inference to be drawn from this circumstance. Accordingly, we reject defendant’s argument that

Barham compels the conclusion here that the evidence was insufficient to convict him beyond a

reasonable doubt.

¶ 36   Next, relying on cases addressing motions to suppress, defendant argues that the evidence

was insufficient to support a finding of probable cause and was therefore insufficient to support a

       1
           Defendant also specifically argues, based on Barham, that there was no evidence that
his driving abilities were impaired. The same evidence that distinguished Barham serves to
rebut this argument.

                                                - 16 ­
2018 IL App (2d) 160207


conviction.   Defendant’s contention is not without surface appeal.          If the evidence was

insufficient to establish probable cause as to defendant’s impairment, a much lower threshold

than proof beyond a reasonable doubt, how can the same evidence be proof beyond a reasonable

doubt? Defendant concludes that there was insufficient evidence to support probable cause, let

alone proof beyond a reasonable doubt, because there was evidence only of a moderate odor of

alcohol and no evidence concerning the amount of alcohol consumed, erratic driving, or other

facts corroborative of impairment.

¶ 37   There are at least two problems with defendant’s argument.           First, on a motion to

suppress, the trial court’s factual determinations are reviewed to determine whether they are

against the manifest weight of the evidence, while the ultimate determination is reviewed de

novo. People v. Motzko, 2017 IL App (3d) 160154, ¶ 18. Thus, the trial court’s factual

determinations on a motion to suppress are accorded significant deference; by contrast, here, the

evidence is viewed in the light most favorable to the prosecution.            In other words, the

presumption in a sufficiency-of-the-evidence case favors the State; in a manifest-weight case, it

favors the trial court’s factual determinations. Therefore, if the trial court determined facts that

were insufficient, then the presumption favors that determination (and if the trial court

determined facts that were sufficient, the presumption would favor that ruling). Thus, the

differing standards of review make illogical defendant’s claim that, if there is no probable cause,

then the evidence cannot be sufficient to convict.

¶ 38   Second, defendant overlooks the evidence that supports his conviction while he

contemplates only the evidence showing that he was not completely incapacitated by alcohol.

We have acknowledged that defendant did not hit the barricades and drove within his lane when

followed by Kresen. He also did not fumble when producing his driver’s license, and when he

                                               - 17 ­
2018 IL App (2d) 160207


exited his car he did not stumble, sway, or lose his balance. This, however, is not all of the

evidence. Kresen testified that defendant appeared to be confused, could not or would not follow

directions, and was apparently unable to comprehend the instructions and demonstration he was

given for the one-leg-stand test. Additionally, defendant became agitated and raised his voice,

exclaiming, “just arrest me,” before refusing to attempt further field sobriety tests, and he refused

all further forms of testing. Kresen did not testify that defendant was completely incapacitated,

and, if that had been the finding, the evidence would perhaps have been insufficient. Rather,

defendant was found to be under the influence of alcohol to the extent that he could not safely

operate his vehicle. Despite the tasks that defendant was able to perform, the evidence was

sufficient to support this finding.

¶ 39   Defendant cites Motzko for the proposition that the odor of alcohol and inadequate

performance on a field sobriety test were insufficient to support probable cause to believe that

the defendant was driving under the influence. Id. ¶ 20. The problem with analogizing this case

to Motzko, however, is the fact that the trial court there expressly determined that there was no

evidence to corroborate a conclusion that the defendant was impaired by alcohol. Id. ¶¶ 20-25.

Importantly, the trial court determined that the police officer was not credible. Id. ¶ 26. Thus,

because the presumption ran in favor of the trial court’s factual determinations, the appellate

court determined that there was no probable cause to arrest the defendant for driving under the

influence of alcohol. Id. Here, Kresen was evidently determined to be credible; thus there was

evidence supporting a determination that defendant was under the influence of alcohol to the

extent that he was incapable of driving safely. Thus, Motzko is inapposite.

¶ 40   Similarly, defendant relies on People v. Day, 2016 IL App (3d) 150852, for the same

proposition: the determination there that the facts were insufficient to support a probable-cause

                                               - 18 ­
2018 IL App (2d) 160207


determination means that the facts here do not support defendant’s conviction. Once again, the

court in Day held that the lack of corroboration was fatal to a probable-cause determination. Id.

¶¶ 37-38. Here, by contrast, there were corroborating facts, and the presumption runs opposite to

that in Day. Day, therefore, does not much support defendant’s contention.

¶ 41   For the foregoing reasons, we hold that the evidence was sufficient to prove each element

of the offense of aggravated DUI beyond a reasonable doubt. There was evidence showing that,

when he was operating the vehicle, defendant was impaired by his alcohol consumption to the

extent that he could not drive safely. This evidence included defendant’s confusion, his inability

to follow directions, his inability to understand instructions and demonstrations, and his agitation

and combativeness.

¶ 42              B. Admission of the Portion of the Recording of the HGN Test

¶ 43   Defendant next contends that the trial court abused its discretion in admitting a portion of

the recording of defendant taking the HGN test. Defendant argues that, because the State agreed

that the HGN test was improperly conducted, the jury should have been precluded from seeing

any footage of Kresen administering the test. The trial court, over defendant’s objections,

admitted a portion of the recording because it showed defendant disobeying Kresen’s

instructions to keep his hands at his sides and out of his pockets. Defendant contends that, under

People v. McKown, 236 Ill. 2d 278, 306 (2010), the recording was completely inadmissible.

¶ 44   The admission of evidence is within the trial court’s sound discretion, and its decision

will not be disturbed absent an abuse of that discretion. People v. Axtell, 2017 IL App (2d)

150518, ¶ 90. A trial court abuses its discretion when no reasonable person would take the view

adopted by the trial court. Id.



                                               - 19 ­
2018 IL App (2d) 160207


¶ 45   In McKown, the supreme court held that, for the results of an HGN test to be admitted at

trial, a proper foundation must be laid, including the officer’s proper training and administration

of the test. McKown, 236 Ill. 2d at 306. The supreme court held that the administration of the

HGN test in that case did not meet the standards that the court had enunciated, so the admission

of any testimony concerning the test and its results was reversible error. Id. at 310-11. Here,

defendant argues that, similarly, Kresen did not correctly perform the HGN test, so the admission

of the recording was likewise erroneous, and that, given the closeness of the evidence, the error

cannot be deemed harmless beyond a reasonable doubt.

¶ 46   Defendant’s argument is a lot to unpack. The primary difference between this case and

McKown is the fact that defendant’s HGN test was memorialized on a video recording, so the

jury was able to see defendant’s performance of a part of the test. In McKown, by contrast, the

officer testified about the test and the conclusions he drew from the defendant’s performance.

Here, Kresen did not testify at all about the test—either his administration of the test or

defendant’s performance of the test; likewise, the State made absolutely no argument about the

test. Thus, in this respect, McKown is significantly distinguishable. The question remains,

however, whether the jury should have observed the portion of the recording admitted to

illustrate defendant’s inability or refusal to comply with Kresen’s instructions.

¶ 47   We believe that the result in this case is governed by People v. King, 2014 IL App (2d)

130461. In that case, the police officer improperly administered the HGN test, and the video of

the test was published to the jury. Id. ¶¶ 4-8. However, the officer did not couch his testimony

in terms of that test or testify that he had drawn any conclusions from the defendant’s

performance of the test; rather, the officer testified that, during the conduct of the test, the



                                               - 20 ­
2018 IL App (2d) 160207


defendant was unable to follow his instructions, because the defendant turned his head, which

was a factor in the officer’s conclusion that the defendant was under the influence of alcohol. Id.

¶ 48   On appeal, the defendant challenged the admission and publication to the jury of the

video of the HGN test as well as the officer’s testimony about the conduct of the HGN test. Id. ¶

9. 	This court observed:

       “[A]ccording to [the] defendant, [the officer’s] testimony did not satisfy the foundational

       requirements set forth in [McKown]. That might be true, but [McKown] cannot

       reasonably be understood to apply to the type of testimony at issue in this case. [The

       officer] never testified that he formed any opinions based [on] the movement of

       defendant’s eyes. Thus, it is of no moment that [the officer] might not have been

       properly trained—and might not have followed the proper procedures—to elicit eye

       movement indicative of the consumption of alcohol. [The officer] merely related an

       incidental observation while he administered the HGN test—that [the] defendant moved

       his head despite being instructed to keep it still. Nothing in the McKown decisions bars

       an officer from relating such observations, to the extent that they are independently

       relevant, and there is no sensible reason to link the admissibility of such evidence to the

       foundational requirements for the HGN test itself.” (Emphasis in original.) Id. ¶ 11.

¶ 49   We then held that “a motorist’s failure to follow directions on a particular field sobriety

test does not lose all relevance simply because the test might not have been designed for the

precise purpose of gauging the ability to follow directions.” Id. ¶ 12. Thus, we determined that

our holding did not “imply that, where the State is aware that the HGN test was not conducted

properly and, thus, that the results [were] inadmissible, the officer’s otherwise relevant and



                                              - 21 ­
2018 IL App (2d) 160207


material observations [could] or should [have been] characterized as part of the administration of

an HGN or other field sobriety test.” (Emphasis in original.) Id. ¶ 13.

¶ 50   The defendant in King also argued that, by offering an opinion as to the defendant’s

impairment, the State violated the strictures of McKown. We rejected this contention, noting that

the evidence showing that the defendant did not follow the officer’s instructions was separate

and apart from any scientific evidence that would have been associated with the HGN test (and

which neither the officer nor the State commented upon). Id. ¶ 14.

¶ 51   Here, the State conceded that the HGN test was improperly conducted. Unlike in King,

Kresen did not even mention the HGN test; rather, he testified that defendant did not follow his

instructions, and the portion of the recording of the HGN test admitted and published to the jury

illustrated defendant’s failure to follow those instructions. Moreover, the State did not mention

or make any argument regarding the HGN test; rather, the State focused solely on defendant’s

inability to follow Kresen’s instructions during the portion of the recording that was published to

the jury. This was proper under King (id. ¶¶ 13-14), and it did not violate the requirements of

McKown, because the admitted portion of the recording and all of the testimony and argument

dealt only with defendant’s failure to follow instructions and there was no mention whatsoever of

the HGN test. Accordingly, we hold that the portion of the recording containing a part of the

administration of the HGN test was properly admitted and published to the jury.

¶ 52                   C. Rebuttal Closing Argument and Burden Shifting

¶ 53   Defendant next argues that the State improperly shifted the burden of proof in its rebuttal

closing argument when the prosecutor asked, “if he wasn’t under the influence, why didn’t [he]

take that simple test. If he wasn’t guilty, why did he refuse field sobriety testing?” Defendant



                                              - 22 ­
2018 IL App (2d) 160207


argues that these two questions undermined defendant’s presumption of innocence and shifted

the burden of proof. We disagree.

¶ 54   A closer inspection of the State’s rebuttal closing argument reveals that the prosecutor

asked three rhetorical questions. The first time, the following colloquy occurred:

                “That’s why they have these DUI evaluations, that’s why they send these officers

       to training, because somebody’s not going to simply state ‘I’m a drunken mess, arrest

       me.’ Oh, wait a minute, he did say ‘go ahead and arrest me.’ That’s consciousness of

       guilt.

                Don’t be blinded by the defense attorney saying he was able to do this, he was

       able to do that. He didn’t show a sign here, he didn’t show a sign there. Don’t be

       blinded to the signs that he did show, the obvious signs. We don’t know how he would

       have done on the physical portion of those field sobriety tests, we don’t know what his

       breath alcohol level was, because he refused to do those things.              That’s called

       consciousness of guilt. If he wasn’t guilty, why didn’t he take the test—

                [DEFENSE COUNSEL]: Objection, Judge, burden shifting.

                THE COURT: Overruled.

                [THE STATE]: That’s called consciousness of guilt.”

¶ 55   The next two rhetorical questions occurred later in the rebuttal closing argument:

                “There is one more decision, though, that you heard about, a decision that’s

       absolutely telling about his consciousness of guilt and that you can infer his

       consciousness of guilt from, and that’s that he refused a breath test at the station.

       Remember in your deliberations and use that as one of the factors that you use in finding

       the defendant guilty. Again, if he wasn’t under the influence, why didn’t [he] take that

                                              - 23 ­
2018 IL App (2d) 160207


       simple test? If he wasn’t guilty, why did he refuse field sobriety testing? He didn’t take

       that test because he was impaired. When you drink and drive to the point where you’re

       going around barricades, driving into oncoming lanes, have no idea where you are, can’t

       follow simple instructions, yell at an officer, refuse field sobriety testing, tell an officer

       ‘just arrest me’ and refuse a breath test, you combine all those factors, you’re driving

       under the influence of alcohol and that’s a crime in this state.”

The defense attorney did not object to this second set of remarks.

¶ 56   Defendant argues that he objected to the second and third rhetorical questions, but the

record shows clearly that he did not. Rather, defendant objected only to the first rhetorical

question. The failure to make a contemporaneous objection in the trial court forfeits a claim of

error, even if a similar objection was made earlier to a similar comment. People v. Anaya, 2017

IL App (1st) 150074, ¶ 81. Thus, defendant has forfeited his argument with respect to the

questions, “Again, if he wasn’t under the influence, why didn’t [he] take that simple test? If he

wasn’t guilty, why did he refuse field sobriety testing?”

¶ 57   Additionally, defendant does not argue that we should apply a plain-error analysis to

consider the second and third questions. The burden is on a defendant to establish plain error; if

a defendant does not argue for a plain-error analysis, then the defendant forfeits any plain-error

contention. People v. Olaska, 2017 IL App (2d) 150567, ¶ 133. Therefore, defendant here has

forfeited any consideration of the second and third questions. Id.

¶ 58   Turning to the first rhetorical question, defendant made a contemporaneous objection and

raised the issue in his posttrial motion, thereby preserving the issue for our review. The standard

of review for improper closing arguments appears to be unsettled. People v. Legore, 2013 IL

App (2d) 111038, ¶ 48. On the one hand, People v. Wheeler, 226 Ill. 2d 92, 121 (2007), held

                                               - 24 ­
2018 IL App (2d) 160207


that whether a prosecutor’s remarks were so egregious as to warrant a new trial presented a legal

question, subject to de novo review. On the other hand, Wheeler cited with approval and relied

on People v. Blue, 189 Ill. 2d 99, 128 (2000), which applied the abuse-of-discretion standard to

the same issue. Where the standard of review does not affect the outcome of the issue, courts

have noted that fact and proceeded to address the issue without attempting to settle the standard

in the absence of a clear directive from our supreme court. People v. Burman, 2013 IL App (2d)

110807, ¶ 26. Here, the result is the same under either the de novo standard or the abuse-of­

discretion standard.

¶ 59   Prosecutors are given wide latitude in closing argument. Wheeler, 226 Ill. 2d at 123. The

issue with improper remarks is whether they engendered substantial prejudice to the defendant

such that it is impossible to say whether the remarks resulted in a guilty verdict. Id. The fact

that an objection to certain remarks has been forfeited does not mean that we excise the forfeited

remarks from our consideration; rather, we consider all of the closing arguments, including the

context that can be supplied by the forfeited remarks. Id. at 122-23.

¶ 60   Again, in the properly preserved first instance, the prosecutor stated:

                “That’s why they have these DUI evaluations, that’s why they send these officers

       to training, because somebody’s not going to simply state ‘I’m a drunken mess, arrest

       me.’ Oh, wait a minute, he did say ‘go ahead and arrest me.’ That’s consciousness of

       guilt.

                Don’t be blinded by the defense attorney saying he was able to do this, he was

       able to do that. He didn’t show a sign here, he didn’t show a sign there. Don’t be

       blinded to the signs that he did show, the obvious signs. We don’t know how he would

       have done on the physical portion of those field sobriety tests, we don’t know what his

                                              - 25 ­
2018 IL App (2d) 160207


       breath alcohol level was, because he refused to do those things.             That’s called

       consciousness of guilt. If he wasn’t guilty, why didn’t he take the test—”

¶ 61   As we have observed, a defendant’s refusal to submit to chemical testing evidences a

consciousness of guilt. Morris, 2014 IL App (1st) 130152, ¶ 20. In argument, a prosecutor may

comment on a defendant’s consciousness of guilt, but the prosecutor must be careful not to cross

the line and blur the distinction between the defendant’s consciousness of guilt and requiring the

defendant to prove his or her innocence. People v. Johnson, 218 Ill. 2d 125, 140 (2005)

(condoning argument that the refusal of chemical testing in a DUI case shows consciousness of

guilt, but cautioning that an argument that the defendant could have proved himself or herself

innocent is reversible error because it undermines the presumption of innocence and violates the

principle that the defendant is not required to prove anything in a criminal prosecution). The line

appears to be fairly solidly drawn between comments that a defendant refused testing because the

defendant was conscious that the test results would reveal his or her guilt (People v. Graves,

2012 IL App (4th) 110536, ¶ 45 (“a prosecutor may argue that a defendant’s refusal to submit to

chemical testing shows consciousness of guilt”)) and comments that the defendant could have

proved his or her innocence had he or she submitted to testing (Johnson, 218 Ill. 2d at 140

(remarks suggesting that the defendant failed to prove his innocence to the police officer by

failing to take the breath test were improper)).

¶ 62   The comments in this case fall on the proper side of the line. Here, the prosecutor

expressly linked his rhetorical question to the concept of consciousness of guilt, and this has

been approved even in cases, such as Johnson, where the comments at issue were determined to

have crossed the line. See also Graves, 2012 IL App (4th) 110536, ¶ 45 (“a prosecutor may

argue that a defendant’s refusal to submit to chemical testing shows consciousness of guilt”).

                                               - 26 ­
2018 IL App (2d) 160207


The clear import of the prosecutor’s argument was that defendant was aware that he was driving

while he was impaired by his consumption of alcohol. We see no other reasonable way to

interpret the prosecutor’s remarks.

¶ 63   Defendant argues that the prosecutor’s use of the term “guilty” or “guilt” suggested that

defendant was required to prove his own innocence by submitting to the proposed testing. We

disagree. The prosecutor argued: “We don’t know how he would have done on the physical

portion of those field sobriety tests, we don’t know what his breath alcohol level was, because he

refused to do those things. That’s called consciousness of guilt. If he wasn’t guilty, why didn’t

he take the test—” We can certainly see how the statement, “If he wasn’t guilty, why didn’t he

take the test,” in isolation, could be misunderstood as a comment that the defendant needed to

prove that he was not guilty. A cleaner practice would have been for the prosecutor to pose and

answer the question in terms of consciousness of guilt, carefully avoiding the term “guilty.”

With that observation made, we still cannot say that, in the quoted comment, the prosecutor was

suggesting that defendant was required to prove his innocence or even that he could have proved

his innocence by taking the test. Rather, the prosecutor was expressly saying that defendant

refused testing because he was aware that the testing would reveal that he was impaired by his

alcohol consumption: defendant was conscious that the testing would show his guilt. Because

“consciousness of guilt” is a permitted argument and the prosecutor was expressly arguing that

defendant’s refusal was based on his consciousness of his guilt, we reject defendant’s contention

that the words “guilty” and “guilt” should be forbidden terms in prosecutorial argument. Indeed,

in People v. James, 2017 IL App (1st) 143036, the prosecutor argued that the defendant’s flight

showed his “ ‘consciousness of guilt.’ ” Id. ¶ 17. The court held that the State was able to make

that argument to the jury. Id. ¶ 49.

                                              - 27 ­
2018 IL App (2d) 160207


¶ 64   In addition, we note that the same analysis applies to the forfeited instances identified

above. Even had they not been forfeited by defendant’s failure to object to them, the comments

were plainly directed at defendant’s consciousness of guilt and were therefore not erroneous.

Thus, we conclude that the prosecutor’s argument advanced here, in both the preserved and the

forfeited comments, was proper.

¶ 65                                  D. Double Enhancement

¶ 66   Defendant last argues that the trial court applied an improper double enhancement in

sentencing him to an eight-year term of imprisonment. Specifically, defendant contends that the

trial court improperly used his previous convictions of DUI both for his eligibility for a Class X

sentence and as aggravating factors to justify the eight-year sentence.

¶ 67   The State argues that defendant forfeited this contention because he did not file a motion

to reconsider the sentence. Defendant concedes that he did not file such a motion, thereby

forfeiting this contention, but he asks that the rule of forfeiture be relaxed because the trial court

did not properly admonish him about his rights pursuant to Illinois Supreme Court Rule

605(a)(3) (eff. Oct. 1, 2001).

¶ 68   The trial court gave defendant the following admonitions:

               “Sir, you have the right to appeal this sentence. Before you could do that, you’d

       have to file with the Court within 30 days from today’s date a notice of appeal. Or if you

       wish to choose to only challenge the sentence that was imposed today, you have 30 days

       from today’s date to file a motion asking the Court to reconsider your sentence. You

       would then have 30 days from the date that the Court rules on that motion to file a notice

       of appeal.



                                                - 28 ­
2018 IL App (2d) 160207


               You are entitled to legal representation. If you were indigent and could not afford

       to hire a lawyer one would be appointed for you by the Court without cost to you to assist

       you in any motions and to assist you on appeal.

               Also a copy of all pertinent transcripts would be made available to you without

       cost.

               Any issues or claims of error not set forth in your motion would be deemed

       waived for purposes of appeal.”

¶ 69   Rule 605(a)(3) requires that the following admonitions be given:

       “[T]he trial court shall also advise the defendant as follows:

                      A. that the right to appeal the judgment of conviction, excluding the

               sentence imposed or modified, will be preserved only if a notice of appeal is filed

               in the trial court within thirty (30) days from the date on which sentence is

               imposed;

                      B. that prior to taking an appeal, if the defendant seeks to challenge the

               correctness of the sentence, or any aspect of the sentencing hearing, the defendant

               must file in the trial court within 30 days of the date on which sentence is imposed

               a written motion asking to have the trial court reconsider the sentence imposed, or

               consider any challenges to the sentencing hearing, setting forth in the motion all

               issues or claims of error regarding the sentence imposed or the sentencing

               hearing;

                      C. that any issue or claim of error regarding the sentence imposed or any

               aspect of the sentencing hearing not raised in the written motion shall be deemed

               waived; and

                                              - 29 ­
2018 IL App (2d) 160207


                       D. that in order to preserve the right to appeal following the disposition of

               the motion to reconsider sentence, or any challenges regarding the sentencing

               hearing, the defendant must file a notice of appeal in the trial court within 30 days

               from the entry of the order disposing of the defendant’s motion to reconsider

               sentence or order disposing of any challenges to the sentencing hearing.” Ill. S.

               Ct. R. 605(a)(3) (eff. Oct. 1, 2001).

¶ 70   The trial court’s admonitions to defendant included admonitions about the right to appeal

and the time-frame in which to perfect the appeal. See Ill. S. Ct. R. 605(a)(3)(A), (D) (eff. Oct.

1, 2001). They included that he had 30 days to file a motion to reconsider the sentence. See Ill.

S. Ct. R. 605(a)(3)(B) (eff. Oct. 1, 2001). They also included that any issues or claims of error

not raised in the motion to reconsider would be forfeited for purposes of appeal. See Ill. S. Ct. R.

605(a)(3)(C) (eff. Oct. 1, 2001). Thus, we conclude that the trial court’s admonitions covered all

of the points required by Rule 605(a)(3).

¶ 71   Defendant argues that the admonitions included extraneous information and were not

presented in the same order and the same language used in Rule 605(a)(3). This is true.

However, only substantial compliance is necessary for Rule 605(a) admonitions. People v.

Henderson, 217 Ill. 2d 449, 462-63 (2005).         We hold that, because each of the required

admonitions was given to defendant, even if the language did not exactly track the rule, the trial

court substantially complied with the admonition requirements of Rule 605(a). Because the trial

court substantially complied with Rule 605(a), defendant was fully apprised of his rights and

obligations to preserve his ability to challenge any claimed sentencing errors on appeal. Thus,

we need not and do not relax the rule of forfeiture applicable to defendant in this case.



                                               - 30 ­
2018 IL App (2d) 160207


Accordingly, we hold that defendant has forfeited his double-enhancement claim on appeal,

because he did not preserve the issue by filing a motion to reconsider the sentence.

¶ 72     Forfeiture aside, there is no merit to defendant’s contention. It has long been established

that the fact of a defendant’s prior convictions may determine his or her eligibility for a Class X

sentence, but in determining the length of the defendant’s sentence the trial court remains free to

consider the nature and circumstances of those prior convictions along with all of the other

factors in mitigation and aggravation. People v. Thomas, 171 Ill. 2d 207, 227-28 (1996). For

example, in People v. Morrow, 2014 IL App (2d) 130718, ¶¶ 19-20, the trial court properly

considered the defendant’s previous DUI convictions, not only for the defendant’s eligibility for

a Class X sentence, but also as evidence of aggravating circumstances, including recidivism and

failure to rehabilitate, justifying the length of the defendant’s sentence. Here, the trial court

considered that defendant had not only the five DUI convictions necessary to qualify for Class X

sentencing but also four additional DUI convictions (nine in total) in imposing a sentence of

eight years—two years above the minimum sentence. Although the trial court was terse in its

explanation, the nine convictions illustrated defendant’s recidivism, his failure to rehabilitate,

and the significant possibility of harm each and every time defendant got behind the wheel while

under the influence of alcohol. We note that the trial court’s discussion with defendant following

his statement in allocution touched on these factors, and we consider the sentencing hearing as a

whole.     Id. ¶ 14 (“In determining whether the trial court based the sentence on proper

aggravating and mitigating factors, a court of review should consider the record as a whole,

rather than focusing on a few words or statements by the trial court.” (Internal quotation marks

omitted.)). Accordingly, defendant’s double-enhancement claim is without merit.

¶ 73                                    III. CONCLUSION

                                               - 31 ­
2018 IL App (2d) 160207


¶ 74      For the foregoing reasons, the judgment of the circuit court of McHenry County is

affirmed. As part of our judgment, we grant the State’s request that defendant be assessed the

state’s attorney fee of $50 pursuant to section 4-2002(a) of the Counties Code (55 ILCS 5/4­

2002(a) (West 2016)) for the cost of this appeal. See People v. Nicholls, 71 Ill. 2d 166, 178

(1978).

¶ 75      Affirmed.




                                            - 32 ­